ACCEPTED
                                                                                                        13-15-00300-CR
                                                                                        THIRTEENTH COURT OF APPEALS
        FILED                                                                                  CORPUS CHRISTI, TEXAS
                                                                                                    8/5/2015 5:01:52 PM
IN THE 13TH COURT OF APPEALS
                                                                                                 CECILE FOY GSANGER
        CORPUS CHRISTI                                                                                           CLERK

          8/5/15                           NO. 13-15-00300-CR
DORIAN E. RAMIREZ, CLERK
BY DTello
                                                                          FILED- IN
                                                                                     -
                                                         13th COURT            ----- OF APPEALS
                                  IN THE COURT OF APPEALS                  - -
                                                      CORPUS CHRISTI/EDINBURG,
                                                                       ---                      TEXAS
                                                               - - ---- AM ------
                                                           8/5/2015
                                                             -
                                                            - ID                5:01:52
                                                                                 - -     PM
             FOR THE                                    ---- VO ------ OF TEXAS
                           THIRTEENTH SUPREME JUDICIAL DISTRICT
                                                             CECILE   - -        FOY   GSANGER
                                                                 ----
                                                           ----               Clerk
                                     AT CORPUS CHRISTI, TEXAS


                                           KRISTIN BOWLING,                RECEIVED IN
                                                                     13th COURT OF APPEALS
                                                                  CORPUS CHRISTI/EDINBURG, TEXAS
                                                 RELATOR
                                                                      8/5/2015 5:01:52 PM
                                                     vs.               CECILE FOY GSANGER
                                                                              Clerk
                                    HONORABLE JACK PULCHER,
                                              RESPONDENT

              SUPPLEMENTAL BRIEF AND MOTION TO STRIKE DISTRICT
               ATTORNEYS LAST FILING WITH THE COURT OF APPEALS


                               On Appeal from Cause Number 14-AC-0466
                           in the 105th District Court of Kleberg County, Texas,
                                  Honorable Jack Pulcher, Judge Presiding


                                     ATTORNEYS FOR RELATOR

        DAVID T. GARCIA                                                     JAIME CARRILLO
        Attorney at Law                                      CARRILLO LAW OFFICE, L.L.P.
        721 E King Ave.                                                        721 E. King Ave.
        Kingsville, Texas 78363                                         Kingsville, Texas 78363
        Ph.: (361) 595-4142                                                 Ph.: (361) 595-4142
        Fax: (361) 595-0544                                                Fax: (361) 595-0544
        State Bar No. 07631800                                          State Bar No. 03879300
        davidtgarcia0881@gmail.com                             carrillolawoffice@sbcglobal.net
TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Attorney for Appellant, KRISTIN BOWLING and
respectfully responds to the 13th Court of Appeals inquiry.
                                           I.
       On August 5, 2015, DAVID T. GARCIA received an inquiry from the 13 th
Court of Appeal that they have received a notice from the Kleberg County District
Attorney’s Office that the criminal case against KRISTIN BOWLING had been
rejected. This attorney had not received written notice of that fact.
                                           II.
      KRISTIN BOWLING was released from the Kleberg County Jail for a
warrant that was issued for violation of what appellant alleges were improper bond
conditions issued by a court without jurisdiction.
                                          III.
       This attorney has made this argument that the District Court lacks jurisdiction
to issue pre-trial orders in cases that have not been indicted in numerous previous
cases to the Court calling to the attention of the Court and the District Attorney that
the continuous standing requirement of pre-trial bond conditions in cases that have
not been indicted are without jurisdiction. Numerous defendants have been arrested
and incarcerated under this procedure. Every time an objection has been raised, the
Court has either released the defendant at a later date or not accept the case.
                                          IV.
       If it is true that the District Attorney is rejecting this case, it only serves to
verify and support our position that the District Court has no jurisdiction and no
reason to have a standing pre-trial order.
                                           V.
      KRISTIN BOWLING was incarcerated for over 90 days despite having an
evidentiary hearing of the lack of jurisdiction of the order.
                                          VI.
       Appellant requests that the District Attorney’s filing of its Notice of Rejection
be struck from the record since a copy of such was not sent to the Attorney of record
nor was I notified of my client’s release from jail.
                                         VII.
       Without intervention by the Thirteenth Court of Appeals that the local District
Court will continue to violate the Defendant’s constitutional rights with its standing
order requiring pre-trial conditions on bonds or cases that have not been indicted.
       WHEREFORE PREMISES CONSIDERED appellant urges the Court to
reject the notice filed by the District Clerk since it was not served on appellant’s
attorney. Appellant seeks to continue with her writ of mandamus and requests for an
order of prohibition.
                                        Respectfully submitted,
                                        DAVID T. GARCIA
                                        ATTORNEY AT LAW
                                        721 E. KING
                                        KINGSVILLE, TX 78363
                                        PH: (361) 595-4142
                                        FAX: (361) 595-0544

                                            /s/David T. Garcia
                                     By: __________________________________
                                         DAVID T. GARCIA
                                         State Bar No. 07631800
                                         davidtgarcia0881@gmail.com